 G. ZAFFINO & SONS571G. Zaffino&Sons,Inc., Vabs Realty Corp.,VincentZaffino,Angelo Zaffino,Bruno Zaffino, andSalvatore Zaffino1andShopmen'sLocal UnionNo. 455,InternationalAssociation of Bridge,Structural&Ornamental Iron Workers, AFL-CIO. Cases 29-CA-6890 and29-CA-6932June 30, 1988SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFrOn June 30, 1987, Administrative Law JudgeJames F. Morton issued the attached supplementaldecision.The Respondent filed exceptions and asupporting brief, the General Counsel filed excep-tions and a supporting brief, and the Respondentfiled a brief in response to the General Counsel'sexceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sionand the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,2 and conclusions only to the extent con-sistentwith this Supplemental Decision and Order.The Respondent's employees who were repre-sented by Local 455, the Union, went on strike onJuly 1, 1975. In January 1976, the Respondent vio-lated Section 8(aX2) and (1) of the Act by solicit-ing its employees to abandon their support for theUnion andurging and solicitingthem to join Team-stersLocal 810 and violated Section 8(a)(1) bythreatening plant closureas aninducement for theemployees to abandon their support for theUnion.3The Respondent subsequently violatedSection 8(a)(5) and (1) of the Act by refusing tobargain with the Union when it requested bargain-ing inJuly 1978.4 In August 1978, the Union madean unconditional offer to return to work. In 1980,the Board found that the Respondent violated Sec-tion 8(a)(3) by failing to reinstate fully its strikingiThe captionis amended to reflect the second amended backpay spec-ificationReferences to the Respondent in this Supplemental Decisionand Order,unless otherwise specified,refertoG Zaffino &Sons, Inc2 In sec E of his supplemental decision,the judge inadvertently statedthat Albert Cioffolettisuffered net wage losses totaling$9677 47 Cioffo-letti actually suffered net wage losses totaling $7030 10, as claimed in thesecond amended backpay specification,and reimbursement of thatamount isordered8 IndependentAssn of Steel Fabricators,231 NLRB 264 (1977),enfd inpertinent part 582F 2d 135 (2d Cir 1978),certdenied439 US 1130(1979).4Kuno SteelProducts Corp,252 NLRB 904, 905(1980),enfd sub nomNLRBvKoenigIronWorks,681 F2d 130 (2d Cir1982)G Zaffino &Sons, Inc. was one of the respondents in Kunoemployees.5 Subsequently, the Regional Directorissued the instant backpay specification.The judge found, inter alia, that no discriminateeforwhom the General Counsel sought backpaypursuant to the make-whole order was entitled toreimbursement for fringe benefits lost as a result ofparticipation in the strike. The judge also foundthat Sylvio Ruta, Roger Williams, and Robert Ca-talano, strikerswho returned to the Respondent'semploy, were not entitled to receivereimbursementfor lost wages pursuant to the make-whole order.Additionally, the judge found thatWilliams andCatalanowere not entitled to reimbursement ofmedical expenses. For the reasons set forth below,we disagree with the judge.1.It is well settled that the "finding of an unfairlabor practice . . . is presumptive proof that somebackpay is owed by the [Respondent]."6 Theburden is on the General Counsel to prove thegross amount of backpay due.7 The burden thenshifts to the Respondent to establish facts thatnegate or mitigate its liability."In analyzingtheGeneralCounsel's backpayclaimsforJosephCassara,AlbertCioffoletti,Junius Howell, Joseph Reiss, Sylvio Ruta, RogerWilliams, and Robert Catalano, the judge acknowl-edged that the collective-bargaining agreement ef-fective just prior to the 1975 strike provided unitemployees various fringe benefits. He also foundthat the Respondent did not provide these contrac-tual benefits to employees after the strike began.The judge mistakenly stated that the Regional Di-rector'ssecond amended backpay specificationsought to make the discriminatees whole by requir-ing the Respondent to provide them the fringe ben-efits that the Union had established in subsequentcontracts with other employers during the backpayperiod. The judge then reasoned that requiring theRespondent to provide such benefits would compelthe Respondent to grant concessions to the Unionthat had not been achieved in negotiations, con-trary to Section 8(d) of the Act.The Regional Director's second amended back-pay specification does not seek to impose on theRespondent any terms in the Union's subsequentcollective-bargaining agreementswith other em-ployers; rather, the specification uses a formula5 Id. at 905-906These employees are Sylvio Ruta, Roger Williams,and Robert Cata-lano,who individually abandoned the strike and returned to the Re-spondent's employ, as well as Joseph Cassara,Albert Cioffoletti,JuniusHowell,and Joseph Reiss, who were not reinstated upon the August1978 unconditional offer to return to work.6NLRBvMastro PlasticsCorp,354 F 2d 170, 178 (2dCir 1965), certdenied384 U S 972 (1966)7NLRBvBrown & Root,311 F 2d 447,454 (8thCir 1963)9 Ibid289 NLRB No. 76 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbased on continuing the terms of the parties' ex-pired agreement.Although the Second Circuit heldthat the Respondent validly withdrew from themultiemployer group following the 1976 impasse inbargainingbetween the group and the Union,9 theUnion, as the incumbent, was still entitled to a pre-sumption of majority status among the Respond-ent'sunitemployees.10The Respondent was,therefore, obligated to bargain on request with theUnion as an individual employer, because the Re-spondent did not show a good-faith doubt as to theUnion's majority status.1l Because the Union re-tained majority status, the Respondent was obligat-ed to bargain with the Union on its July 1978 re-quest for bargaining.12 The Respondent was like-wise required to continue giving effect to its ex-piredcollective-bargainingagreementwith theUnion until bargaining to impasse.13 Thus, thesecond amended backpay specification, based onthe expired agreement's terms, correctly calculatedthe gross amounts of backpay due. The Respond-ent,on the other hand, has not established anyfacts to negate or mitigate its liability.Specifically, the judge denied all claims set forthin the second amended backpay specification forvacation, holiday, and sick leave pay, as well ascontributions to the Union's Welfare, Pension, andAnnuity Funds. We will, therefore, order the Re-spondent to make the discriminatees whole bypaying them the respective amounts set forth in thesecond amended backpay specification for vaca-tions,holidays, and sick leave,14 and by makingthe contributions to the Local 455 Welfare Fund,1 sNLRB v. IndependentAssn.of Steel Fabricators,582 F.2d 135 (2d Cir1978)10 Id. at 15011 Ibid" Kuno Steel Products Corp,252 NLRB 904, 905 fn 4 (1980).la SeeNLRB v. Katz,369 U.S. 736 (1962);Taft Broadcasting Co.,163NLRB 475 (1967)14 Sylvio Ruts,Roger Williams,and RobertCatalano are entitled to$3033.80, $7662.50, and$9839 20, respectively15 TheRespondent asserts that a discriminatee is made whole when heis reimbursed for the cost of premiums incurred in obtaining substitutehealth insurance coverage and for hisout-of-pocket medical expenses tothe extentthatthose expenses would have been reimbursed through theLocal 455 Welfare Fund To be made whole, however,a dtscriminateemust be restoredto the positionhe would have occupiedhad the discrim-ination notoccurred. This includesnot only reimbursement of the discn-minatee's premiums and medical expenses,but also requires the Respond-ent to contribute to the Welfare Fund according to the expired contract'sterms so that the discriminatee's future interests in the Fundwill be en-sured."[T]he diversionof contributions from the union funds undercut[s]the ability of those funds to provide for futureneeds "Stone Boat Yard vNLRB,715 F 2d 441, 446 (9th Cir.1983).HassettMaintenanceCorp, 260 NLRB1211 (1982),a cryptic decisionon which the Respondent relies, focused on what it characterized as thedouble insurance costs that would result from requiring the employer(which hadprovided other coverage) in that case to make contributionsto the welfarefundHassettdid not address restoring the full range of anemployee's interests in the welfarefund TheHassettdecision did not rec-oncile its limited remedialorder with pre-Hassettprecedent requiring em-ployer contributions to union welfare funds on employees'behalf, see,e.g.,Kraft Plumbing& Heating,252 NLRB891 (1980), affd. mein 661Pension Fund, and Annuity Fund on their behalf inthe respectiveamounts setforth in the secondamended backpay specification.2.The backpay specification also claimed thatSylvio Ruta, Roger Williams, and Robert Catalano,strikerswho returned to work for the Respond-ent,16are owed $294.83, $4651.60, and $9677.47 inback wages, respectively, on the theory that theywould have receivedthe samepay rates and wageincreases that similarly situated replacement em-ployees received, absent the discrimination againstthem. The measure of back wages due used in thespecificationwas the pay rate each earned beforethe strike, plus increases granted similarly situatedemployees, less the rates each actually earned, mul-tiplied by the hours each worked.17The judge rejectedthe claimsforRuta,Wil-liams,and Catalano because he found that the payrates set and increases granted before July 1, 1978,were not discriminatory and did not constitute con-tinuingviolationsof the Act. This proceeding,however, is not an unfair labor practice proceed-ing; the unfair labor practice has already beenfound and affirmed by a court of appeals.KunoSteel Products Corp.,252 NLRB 904 (1980), enfd.sub nom.NLRB v. Koenig Iron Works,681 F.2d130 (2d Cir. 1982). The judge apparently misunder-stood theKunoorder. The Board specifically foundthat the Respondent violated Section 8(a)(3) by notfully reinstating strikers who individually returnedto work before August 9, 1978,18 but ordered that,under the circumstances, the Respondent's backpayliabilitywould run only from 6 months before theinstant charges were filed.19 Manifestly, the Boardcontemplated the use of the discriminatees' pres-trike pay rates and increases granted to similarlysituated employees before the backpay period todetermine the amounts of back wages due. Accord-ingly,we will order the Respondent to makeF.2d 940(9th Cir. 1981), as does precedent decided afterHassett.SeeStoneBoatYard,264 NLRB 981 (1982), which the Ninth Circuit en-forced.The court rejected the double-coverage/punitive claim:the "em-ployer cannot complain of the extra cost of improperly created,substitutefringe benefits...The company is merely required to repay what it hasunlawfully withheld."Stone Boat Yardv.NLRB,715 F.2d at 446.1eMember Cracraft continues to adhere to her position that in certaincircumstances an employer's obligation to bargain may be suspended withregard to the wages, hours,and terms and conditions of employment ofemployees who abandon a strike and return to work.SeeSchmidt-TiagoConstructionCo,286 NLRB 342, fn.9 (1987) (joining then ChairmanDotson's dissent in relevant part).This position was and continues to be aminority view. For institutional reasons, Member Cracraft will applyprecedent in this area. She notes,additionally,that the parties have notraised the issue in this case.17 Thecalculation, computed quarterly, was adjusted for overtime andpart-time.19Although Robert Catalano returned to the Respondent's employ onAugust 24,1978, after the Union'sunconditional offer to return, theBoard grouped him with those who returned before August 9, 1978, forpurposes of the make-whole order in Kuno, supra at 906.19 Id. at fn. 5 573whole Sylvio Ruta, Roger Williams, and RobertCatalano by paying them $294.83, $4651.60, and$9677.47, respectively,as claimedon their behalf inthe backpay specification.3.The General Counsel has excepted to thejudge's failure to include in the make-wholeremedy reimbursement of RogerWilliams andRobert Catalano for the purchase of substitutehealth insurance and out-of-pocket medical ex-penses incurred during the backpay period. Thesecond amended backpay specification, to theextent supported by the documents the GeneralCounsel introduced at the hearing, claimed$5253.22 for Catalano's and $3572.53 for Williams'substitutemedical insurancepremiumsand out-of-pocket medical expenses. The judge, who, as statedabove, dismissedall fringebenefit claims for all dis-criminatees, did not specifically address medical ex-penses.It is customary to include reimbursement of sub-stitute healthinsurancepremiums and out-of-pocketmedical expensesinmake-whole remedies forfringe benefitslost.20Because the Respondent hasestablished no facts that would negate or mitigateits liability,we will order the Respondent to reim-burse Catalano $5253.22 and Williams $3572.53 fortheirdocumentedmedical expenses during thebackpay period.ORDERThe National Labor Relations Board orders Re-spondent G. Zaffino & Sons, Inc., New Rochelle,New York, its officers, agents, successors, and as-signs,Respondent VABS Realty Corp., New Ro-chelle,New York, its officers, agents, successors,and assigns, and Respondents Vincent Zaffino,Angelo Zaffino, Bruno Zaffino, and Salvatore Zaf-fino,New Rochelle, New York, their agents, suc-cessors, and assigns, to make whole the employeesnamed below by paying them the amounts of back-pay set forth opposite their names, plus interest inthe manner prescribed inNew Horizons for the Re-tarded,21less taxwithholdings required by Federaland state laws, and by paying to the Welfare Fund,Pension Fund, and Annuity Fund of Shopmen'sLocal Union No. 455, International Association ofBridge, Structural & Ornamental IronWorkers,AFL-CIO, the respective amounts on their behalfset forth opposite their names, plus interest in themanner prescribed inMerryweather OpticalCo.22NameBackpayMedical ExpensesWelfare FundPension FundAnnuity FundJ.Cassara$4,942.250$5,636.88$7,046.10$1,409.22A. Cioffoletti7,030.100562.41703.01140.60J.Howell3,719.350297.55371.9474.39J.Reiss2,557.400204.59255.7451.15R. Catalano19,516.67$5,253.227,243.889,054.851,810.97S.Ruta3,328.6301,970.142,462.68492.54R Williams12,314.103,572.535,901.117,376.381,475.28KathleenM. Troy,Esq. andBeatrice Kornbluh, Esq.,forthe General Counsel.Stanley Israel Esq. (Kliegman, Goldstein, Israel & Cooper),of New York, New York, for the Respondent.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. This isa proceeding to determine how much backpay, if any, isdue seven employees who, as found by the Board, werediscriminated against by G. Zafnmo & Sons, Inc. (Re-spondent) because they took part in a strike called byShopmen's Local Union No. 455, International Associa-tion of Bridge, Structural & Ornamental Iron Workers,AFL-CIO (Local 455).The hearing in this case was heldinconjunctionwith five other backpay cases, all ofwhich had their genesis in a strike that began almost 12years ago.Three of theseven discriminatees involved in this casehad been reinstated by Respondent to their former jobs,but not fully.The other four had been unlawfully deniedreinstatement.The General Counsel amended the backpay specifica-tion to allege that Respondent was ownedby four Zaf-fino brothers and that they,together with a realty com-pany they controlled,should be held jointly and several-ly liable for all backpay found to be due.20 See, e.g.,RMC Constructors,266 NLRB 1064 (1982).21 283 NLRB 1173 (1987).Interest on and afterJanuary 1, 1987, shallbe computed at the"short-term Federal rate"for the underpayment oftaxes as set out in the 1986 amendmentto 26 U.S.C. § 6621.Interest onamounts accrued prior to January 1,1987 (the effective date of the 1986amendmentto 26 U.S.C § 6621),shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977)22 240 NLRB 1213 (1979). 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent,in its answer to the amended specifica-tion, asserts that no backpay is due. Regarding the threediscriminatees who had returned to its employ,Respond-ent statesthat they have been fully reinstated. Concern-ing the remainingfourdiscriminatees,Respondent con-tends that they "were unavailable for work" as of thestart of their backpay period.It further contends that oneof those four incurred a willful loss of interim employ-ment.Counsel for Respondent also represents the four Zaf-fino brothers and the realty company involved, VABS.They all deny that they should be liable for any backpay.On the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs filed with me, I make the followingFINDINGSOF FACTS1.BACKGROUND AND OUTLINE OF THE CASERespondent had been engaged in the business ofmaking and installing iron,steel,and related products inNew York City and vicinity.In mid-1975, ithad been amember of an employer association then negotiating acollective-bargaining agreement withLocal455 to super-sede the one that was then scheduled to expire on 30June 1975.Local455 struckon 1 July 1975and the ap-proximately seven unit employees of Respondent beganpicketing.A bargaining impasse was reached on 19 January 1976.SeeNLRBv.SteelFabricators,582 F.2d 135 (2d Cir.1978).Respondent withdrew from the multiemployerunit.Local455 requested Respondent,on 13 July 1978,to bargain regarding its unit of employees.Respondentviolated Section 8(a)(1) and(5) of the Act in rejectingthat request.SeeKuno Steel ProductsCorp.,252 NLRB904 (1980).Respondent had by then made numerouschanges in the wage and benefits of its unit employees.The Board made some reference to it in finding thatthree of the discriminatees had, prima facie,not beenfully reinstated,but there was no contention that thosechanges were unilaterally instituted in violation of Sec-tion 8(a)(5).Three ofRespondent's striking employees abandonedthe picket line and returned to Respondent's employ. Inthe underlying decision in this case,the Board made thefindings excerpted below. SeeKuno Steel Products,supraat footnote 5, which readsThe General Counsel presented evidence estab-lishinga primafaciecase, which [Respondents have]not adequately rebutted, that . . . unfair labor prac-tice strikers individually returned to work prior toAugust 9, [1978] and were not fully reinstated toconditions current at the time the strike began.Since an individual employee may make an uncon-ditional offer to return to work, each individual em-ployee who was reinstated pursuant to an uncondi-tional offer was entitled to full reinstatement to thestatus quo which he occupied at the time he wenton strike.The Laidlaw Corporation,171 NLRB 1366,1381-82 (1968), enfd. 414 F.2d 99 (7th Cir. 1969),cert.denied 397 U.S. 920 (1970). Accordingly, inlight of Respondents'failure to rebut the GeneralCounsel'sprima faciecase,we fmd their conduct inthis regard to be violative of Sec. 8(a)(3) of the Act.We agree with the Administrative Law Judge'srecommendation that determinationwhether thetotalwages and benefits package these employeeshave received since returning to work is substantial-ly equivalent to the wages and benefits they re-ceived prior to the strike-and thus satisfies the fullreinstatement requirement-should be considered inthe compliance stage of this proceeding.Under thecircumstances of this case, we hold that Respond-ents'backpay liability to any employee who re-turned to work before August 9 shall run only from6 months prior to the filing of charges herein (i.e.,from 1 July 1978).In the footnote just quoted, "August 9" is the date onwhich Local 455 applied,inter alia,to Respondent onbehalf of the remaining strikers to return to work. InKuno Steel,supra, the Board found that Respondent hadunlawfully refused to accept that application and orderedRespondent to offer those strikers reinstatement and tomake them whole.The Board's order inKuno Steelwas enforced. SeeNLRB v. Koenig Iron Works,681 F.2d 130 (2d Cir. 1982).Seven years had, by then, passed since the strike hadbegun.In related proceedings, the Board has had occa-sion to comment on the lengthy history of the litigationarising from that strike.Shortly after the strike began, Respondent hired re-placements and reemployed two of the striking employ-eeswhen they abandoned the strike. It paid these em-ployees lower wage rates and provided them with differ-ent fringe benefits than those given just prior to the startof the strike. It has, throughout the years since, effectedmany other changes in the wages, hours, and other termsand conditions of employment of the unit employees. Re-spondent stated, in its brief, that no unfair labor practicecharges have even been filed against it for either(i)uni-laterally paying to bargaining unit replacements wagesand benefits lower than those paid prior to the strike or(ii)unilaterally changing prestrike benefits granted tostrikers on their return to work.Bargainingbetween Local 455 and Respondent re-sumed in 1983. Local 455 filed an unfair labor practicecharge on 8 July 1983 and a complaint issued thereonagainstRespondent alleging that it violated Section8(a)(1) and(5) of the National Labor Relations Act, byrefusing to bargain in good faith. That complaint wasdismissed on a finding that Respondent was engagedonly in lawful hard bargaining.See G.Zaffino & Sons,275 NLRB 456 (1985).The first three claims discussed below are for thosediscriminateeswho had returned to Respondent'semploy.II.SYLVIO RUTAJust before the strike began in July 1975,Ruta hadworked forRespondent as a mechanicat $6.70 an hour.He joined the strike on 1 July 1975 but left it on 9 Sep- G. ZAFFINO & SONStember 1976 to return to work for Respondent. He wasthe first striking employee to return. According to foot-note 5 of the Board's decision inKuno Steel,supra, hisbackpay period did not begin then but started on I July1978-the date 6 months prior to the date on the under-lying unfair labor practice charge was filedin this case.As of the start of his backpay period, he was receiving$7.50 per hour. The General Counsel contends that heshould have then beenreceiving$7.70 an hour based onaverage raisesgiven other employees since the strikebegan and isdue a total of $294.84. Shortly after thebackpay periodbegan,he received a raise that disposedof any furtherwage claim.Strangely, Ruta actually re-ceivedlarger raisesin his backpay period and more totalwages than the General Counsel's gross backpay formulawould have given him.The General Counsel's formula,inessence,assertsthat, at some point antedating the start of the limitationperiod of Section 10(b) of the Act, i.e., 1 July 1978 as setby the Board in footnote5 of Kuno,supra Respondentgave raisesto unit employees,includingRuta and thatRuta,at that point, should have been receiving $7.70 anhour. The General Counsel's formula then projects thatfigure into the backpay period. In other words, the Gen-eral Counsel contends in effect that Respondent's failureto payRuta an average increaseat a time barred by Sec-tion 10(b) was a discriminatory act that continued intothe backpay period. Such a theory is clearly withoutmerit under the doctrine ofMachinists Local No. 1424 Y.NLRB,362 U.S. 411 (1960).I therefore find that Respondent has not discriminatedagainstRuta concerninghiswage rates on or since 1July 1978.The General Counsel also contends that Ruta shouldbe made whole regardingalleged fringebenefit losses hesuffered. The General Counsel contends that he was dis-criminatorily denied all the fringe benefits provided forin Local 455's contract with Respondent, which had ex-pired on 30 June 1975 and also all the improvements inthose benefits in the subsequent standard contracts Local455 reached with other companies in the New York Cityarea.As noted above,a bargainingimpassehad beenreached in 1976. No unfair labor practice charge wasever filed to protest Respondent's discontinuance of theuse of Local 455 benefit plans and recently, the Boarddismissed a complaintthat Respondent had failed to bar-gain collectively with Local 455 about a new contract.In these circumstances, were Respondent required nowto provide Ruta with the fringe benefits of Local 455contracts, itwould effectively be compelled to grantconcessions,a result proscribed by Section 8(d) of theAct.Moreover, the furnishing of such benefits to Rutaand not to all other unit employees would constitute dis-parate treatmentbased on the fact that Ruta had takenpart in the Local 455 strike. To award him those benefitswould constitute, not remedy, discrimination.I therefore conclude that Respondent is not obligatedto provide Ruta or for that matter the otherdiscrimina-tees,with the fringe benefits contained in Local 455 con-tracts.575Respondent has provided certain fringe benefits forunit employees. The General Counsel has not assertedany claims thereunder for any of the discriminatees. Inote this here because later in this decision, the discus-sion of fringe benefits claims asserted by the GeneralCounsel for some of the other discriminatees refers tothe above.Ifind that Respondent provided Ruta, during thewhole of his backpay period, with a nondiscriminatorywages and benefits package and I conclude that he wasfully reinstated with no backpay due him.111.ROGERWILLIAMSWilliams had been employed by Respondent as a fin-isher just prior to the start of the strike; he was thenearning $7.40 per hour. He joined the strike but left it on6 April 1978 to return to work for Respondent at $9 anhour, the rate hewas earningat the start of his backpayperiod, 1 July 1978. The General Counsel's backpay for-mula statesthat he should have then been receiving only$8.40 an hour. I have some difficulty comprehending thenature of the backpay claim asserted for him. The formu-la used by the General Counsel is based on an average ofwage increases givensince 1975. According to the Gen-eral Counsel,Williams' actual hourly wage rates contin-ued to exceed those projected for him under the GeneralCounsel's formula for the first 10 quarters of his backpayperiod.At that point, the "average" increasesreceivedby others began to outweigh the increases he actuallywas given. Obviously, if the compliance investigationhad been completed in the first year or two of the back-pay period, the General Counsel would have had nowage claimto make for Williams under its present for-mula.The critical point for me to decide, in any event, iswhether Respondent had, as of the start of the backpayperiod, discriminatedagainstWilliams.Certainly, basedon his wage rate, it did not because he was then earning60 cents an hour more than the rate the General Counselcontends he was entitled to get. Regarding his fringebenefits, he and the other employees of Respondent thenwere all being treated equally. The General Counsel'sclaim on behalf of Williams for fringe benefits is thesame as the one I already rejected for Ruta.Itmay be that, as the General Counsel contends, in the11th calendar quarter after 1 July 1978, Respondent paidhim less than the averagewage ratebecause ofsome un-lawful reason, but it would be inappropriate for me toassume thatRespondent resumed then, for no apparentreason,its earlierdiscriminatory treatment of Williams.There was no unfair labor practice charge filed during orafter the 11th quarter alleging any such resumption.Based on the above I find that Williams had been fullyreinstated as of and since 1 July 1978and isdue no back-pay.IV. ROBERTCATALANOCatalano returnedfromthe strike to Respondent'semployafterLocal 455 had applied on 8 August 1978 forreinstatement of the strikers. It appears from the Board'sorder inKuno Steel,supra, that it treated Williams as one 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwho had returnedbeforethe application. In any event, hehad been earning$6.70 an houras a mechanicwhen thestrikebegan in 1975. He returned to Respondent'semploy on 24 August 1978as a mechanicearning $7.50an hour. The General Counsel contends that, based onaverage raisesgranted to unit employees in the 3-yearperiod antedating the start of the backpay period, Cata-lano's hourly rate should have been $7.70 an hour then,not $7.50.However, the firstdiscriminateediscussedabove, Ruta, was receiving $7.50 an hour then based onraises received earlier and, in his overall backpay period,there wasno discriminationshown him, according to theGeneral Counsel's own formula. If the $7.50 rate wasdiscriminatory, it was set well before the backpay periodbegan to run. The General Counsel's formula uses aver-age raisesto calculate the rates Respondent should havepaid.As noted earlier, the rate on which $294.83 wasclaimed for Ruta was set long beforethe limitationsperiod of Section 10(b) of the Act began to run. Theraises he received during the backpay period exceededthe average. For the seconddiscriminateewho returnedtowork,Williams, his wage rates for 2-1/2 years afterthe start of the backpay period, also exceeded the aver-age. For Catalano, his rates were lower than the average.Itmay fairly be said then that the rates of those threediscriminatees, on average, were about equal to the aver-age raisesgiven replacements.Certainly,no separatebasis existsto infer that Respondent sought to further pe-nalize the discriminatees during the backpay period be-cause they once had taken part in the Local 455 strike.The fact that Catalano did not get thesame raises as theother twodiscriminatees is no basisto fmd that Respond-ent continued to discriminateagainst him. I find,instead,that the mathematicalcomputations for Catalano in theGeneral Counsel's formula are insufficent by themselvesto show that he was given disparate treatment becausehe once took part in this Local 455 strike.Respecting the claim made on his behalf for fringebenefits, the finding above aboutsimilar claimsmade forRuta andWilliams areapplicable.Accordingly, I con-clude that Catalano had been fully reinstated on hisreturn to work for Respondent and that no backpayshould be awarded to him.V. ALBERT CIOFFOLETTIIn this and following sections, the claims of the fourdiscriminateeswho were not reinstated by Respondentare discussed.According to the amended backpay specification, Ciof-foletti had the most seniorityamongRespondent's em-ployees who were still on strike when Local 455 appliedfor theirreinstatementon 9 August 1978. On thatpremise, the specification alleged that he should havebeen reinstated on 31 August 1978 when Respondent in-stead hired a replacement. In support of that allegationthe General Counsel offered the testimony of the super-visory compliance examiner in Region 29 who statedthat all of the material allegations in the amended specifi-cation were based on information and records furnishedto Region 29 by Respondent. Respondent did not contro-vert that account. Indeed, its own formula, discussedbelow,usesmuch of thesame data reliedon by the Gen-eralCounsel, and its formula differs from the GeneralCounsel's principally in that Respondent would omit cer-tain data as irrelevant.Respondent, in its answer, asserted that Cioffoletti in-curred a willful loss of employment during his backpayperiod and thus is entitled to no award. Respondent con-tends that Cioffoletti had retired from employment soonafter the start of the strike and long before Local 455 ap-plied for his and other strikers reinstatement. In supportof that assertion, Respondent placed in evidence a docu-ment furnished it by the General Counsel. The documentwas submitted to Region 29 by Cioffoletti when it wasconducting its compliance investigation. The document isentitled"Statement of Claimant for Backpay." It issigned with Cioffoletti's name and the General Counselacknowledged that Cioffoletti did sign it. The GeneralCounsel noted too that the answers to the printed ques-tions were inserted in longhand by someone whose hand-writing clearly was not that of Cioffoletti. That is obvi-ously the case. The handwritten answers are to someextent confusing.On the one hand the "No" box ischecked alongside a question asking if the claimant wasunavailable for work during the backpay period.' Yet, atanother point in the document, there is a note to theeffect that the claimant was unemployed during thebackpay period, and a further note, with an asterisk thatreads, "Did not pursue employment" and still a furthernote, reading "None" (also asterisked) in the sectionasking claimant to describe efforts to secure employment.The document contains no explanation why the asteriskswere placed on it.The Respondent has the burden of establishing that abackpay claimant has incurred a willful loss of employ-ment.See Clear Pine Mouldings,268 NLRB 1044, 1059(1984) and cases cited there. Respondent, to prove thatCioffoletti incurred such a loss, offered only the docu-ment described above. On its face, it is ambigious. Ciof-foletti's signature on it seems to some extent to be writ-ten by a feeble hand. If there had been some other evi-dence before me, I might have been able to give someweight to this document but, by itself, it affords no basisto reject Cioffoletti's claim.There is nothingto explainthe apparent contradictions in the document, or the useof the asterisks or the variations in the handwriting. Re-spondent has offered, without more, an ambiguous docu-ment as an admission against interest.Cf.IndustrialWaste Service,268 NLRB 1180 at fn. 1 (1984), where theBoard (absent consistent, objective facts) rejected theGeneral Counsel's contention that a decedent's affidavitshould be given weight. Had Respondent offered someclarification of the apparent inconsistencies and confu-sion in the documentbefore me, the burden might haveshifted to the General Counsel to come forward with re-buttal evidence. On the record before me, I can give noweight to the document. More significantly, Respondenteasily could have tested the validity of its own theory,that Cioffoletti was unavailable because he was retired. Itcould have, on receiving Local 455's application on hisbehalf, offered to reinstate him. It did not. It cannot be1The "Yes"box alongside had a crossed out "X" in it G. ZAFFINO & SONSallowed to exploit the very ambiguity its unlawful actscreated.The gross backpay formula relied on by the GeneralCounsel is based on the earnings of the mechanic whowas hired in place of Cioffoletti. The use of this formulahas been approved by theBoard.SeeBig Three Industri-alGas & Equipment Co.,263NLRB 1189, 1194-1195(1982).Respondent offered an alternative formula, onebased on an amalgam of Cioffoletti's wage rate when hewent on strike in July 1975 and the rates paid to his re-placement,beginning more than 3 years later.Respond-ent contends that the Board, at footnote 5 ofKuno Steel,supra, specified that the formula it proposes is the one tobe used. Footnote 5, however, refers to those discrimina-teeswho had returned to Respondent's employ withoutfull reinstatement. It has no application to Cioffoletti'scase or to those of the other discriminatees discussedbelow. If Respondent's formula had been used, Cioffo-lettiwould be credited with less pay than his replace-ment received-a result that would compound the verywrong that footnote 5 was aimed at correcting.The General Counsel's claim for fringe benefits alleg-edly owed Cioffoletti fails for the reasons discussed atlength above concerning essentially the same such claimfor Sylvio Ruta.Based on the foregoing, I find that Cioffoletti sufferedquarterly, net wage losses totaling $9677.47.VI. JOSEPH CASSARA, JUNIOUS HOWELL, AND JOSEPHREISSThe gross backpay formula used by the General Coun-sel in calculating wage losses of these discriminatees ispremised on the same concept used in computing Cioffo-letti's, just discussed, i.e., the earnings of replacements asdisclosed by Respondent's own records. Respondent'sanswer raises the same contention already considered indiscussing Cioffoletti's claim. For the same reasons setout above, I reject those contentions of Respondent andfind that these discriminatees are entitled to awards re-spectively for the net backpay claimed in the secondamended specificiation. The fringe benefits claimed forthem, however, are denied for the reasons discussedabove in the section relating to Sylvio Ruta's claim.Thus, the sums due these employees appear alongsidetheir names:Joseph Cassara$4,942.25Junious Howell3,719.35Joseph Reiss2,557.40VII. THE OTHER RESPONDENTSThe General Counsel contends that VABS RealtyCorp. (VABS), and Vincent Zaffino, Angelo Zaffino,Bruno Zaffino, and Salvatore Zaffino are, with Respond-ent, a single-integratedbusinessenterprise and thereforethat all are jointly and severally liable for backpay dueunder the Board Order.Vincent Zaffino, Angelo Zaffino, Bruno Zaffino, andSalvatore Zaffino are brothers who, over 40 years ago,took over their father'sbusiness.In 1947, they formedVABS, an acronym comprised of the firstinitialsof theirrespective first names, for the purpose of holding title to577the real property and the building where the operatingcompanieswere then housed. They, with their sisterClementine, each owned one-fifth of the shares of VABSstock.The four brothers also founded Respondent in1947 in order to incorporate the operating company;each owned one-quarter of Respondent's issued stock.These brothers were the onlyones to manage Re-spondent's operations. It appears that Bruno took care ofall purchasing,hiring and firing employees,and adminis-trative functions. The other brothers worked in the shop,and in the field as estimators or overseeing operations.The four were the only officers of Respondent; no boardof directors was ever established.It appears that there never was a written lease of thebuilding to Respondent by VABS. Each month Re-spondent paid a certain sum to Clementine as her shareof the rental of the building. The four brothers later in-creased that rental payment to her. When Vincent diedin 1980,hiswidow also began to receiveregular rentalpayments from Respondent. It does not appear that theother three brothers drew any money from VABS. Infact, at one point VABS mortgaged its holdings in orderto provide Respondent with operating capital. The ar-rangementthat Respondent had with VABS was charac-terized by one of the brothers as very informal and thesame thing has to be said of the way the brothers operat-ed Respondent. Thus, its records indicate that items of apersonal nature were paid by Respondent, e.g., the costof perpetual care of their father's grave; maintenancework on anapartmentbuilding owned by one of thebrothers was paid out of Respondent's assets.Vincent died in 1980. His widow, instead of inheritinghis stock, received the proceeds of an insurance policypaid for by Respondent, which also retired the stock pre-sumbly held by Vincent. The same practice was fol-lowed when Bruno died. Angelo and Salvatore Zaffinothen were the sole stockholders. They sold thebusinessto AT&T Iron Works in 1984 for $120,000 and split thatsum between them. The real property held by VABSwas also sold then, for the sum of $325,000, presumablyfor the benefit of the five shareholders; Angelo, Salva-tore, Clementine, and the widows of Vincent and Bruno.The relevant indicia of a single enterprise are (1) inter-relationship of operations, (2) centralized control of laborrelations, (3) common management, (4) common owner-ship or financial control, and (5) representation to thepublic as a single-integrated enterprise, although no oneof these factors is controlling. SeeCapital Theatre, Cap-italRock,231NLRB 1370, 1374 (1977). In that case, arealty company and the operating companies were heldto constitute a single-integrated enterprise responsible forremedying the unfair labor practice filed therein. Therecord in the case before me shows dealings betweenVABS and Respondent, that cannot be characterized asbeingatarms length. Instead these furthered thecommon interests of the overall business. On the basis ofthe foregoing and the record as a whole, I find thatVABS and Respondent were highly integrated enter-prises in terms of ownership, operation, and centralizedcontrol of labor relations and, as such, constitute a singleemployer withinthe meaningof the Act. 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe Board's Order ranagainstRespondent's officers,agents,successors,and assigns.As the corporate assetswere distributed to the Zaffinos in 1984 when the busi-ness and property were sold and as a corporation cannotby divesting itself of all property leave remediless theholder of a contingentclaim,it is appropriate now topierce the corporate veil to hold those individuals liablefor the backpay up to the amounts of the funds distribut-ed to them from corporateassets.SeeF & W Oldsmo-bile,272 NLRB 1150 (1984).THE REMEDYFor the reasons set forth above, I find that the obliga-tions to thediscriminateeswill be discharged by the pay-ment to them of the respective amounts found due setforth above. The backpay provided with interest is to becomputed quarterly inthemannerprescribed inF.W.WoolworthCo., 90 NLRB 289 (1950), andFlorida SteelCorp.,231 NLRB 651 (1977),minus any taxwithholdingrequired by Federaland state laws.[Recommended Order omitted from publication.]